                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:21CR3051

     vs.
                                                            ORDER
JONATHAN DYES,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
19), because Defendant needs to consider and decide whether to enter a guilty
plea before deciding whether to file pretrial motions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 19), is granted.

      2)    Pretrial motions and briefs shall be filed on or before August 27,
            2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            September 27, 2021, or as soon thereafter as the case may be
            called, for a duration of three (3) trial days. Jury selection will be
            held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and August 27, 2021 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
      have been duly diligent, additional time is needed to adequately
      prepare this case for trial and failing to grant additional time might
      result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
      Failing to timely object to this order as provided under this court’s
      local rules will be deemed a waiver of any right to later claim the time
      should not have been excluded under the Speedy Trial Act.

Dated this 8th day of July, 2021.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
